            Case 8:20-cv-02118-PX Document 106 Filed 04/16/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION


 CASA DE MARYLAND, INC., et al.,

                       Plaintiffs,
                                                         Civil Case No. 20-2118-PX
         versus


 MAYORKAS, et al.,

                      Defendants.


                                     JOINT STATUS REPORT

       The parties hereby submit this status report pursuant to this Court’s paperless order dated

March 25, 2021 (ECF No. 105).

       1.       On November 10, 2020, Defendants filed a Notice of Interlocutory Appeal (ECF

No. 88) of this Court’s Order granting in part Plaintiffs’ motion for a stay of effective dates

under 5 U.S.C. § 705 or, in the alternative, preliminary injunction. (ECF Nos. 23, 69, 70). On

November 23, 2020, Plaintiffs filed a Notice of Cross-Appeal. (ECF No. 92).

       2.       On March 22, 2021, Defendants and Plaintiffs jointly moved for voluntary

dismissal of the appeal and cross-appeal, respectively. (Case Nos. 20-2217(L), 20-2263, ECF

No. 22). On March 23, 2020, the Fourth Circuit dismissed the appeal and cross-appeal and

issued a Rule 42(b) mandate. (Case Nos. 20-2217 (L), 20-2263, ECF Nos. 23, 24; see Dkt. Nos.

102, 103)

       3.       Defendants’ time to respond to the complaint (ECF No. 1), which was filed on

July 21, 2020, was extended without date. (ECF No. 85).
            Case 8:20-cv-02118-PX Document 106 Filed 04/16/21 Page 2 of 3



       4.       The parties have twice requested that the case be held in abeyance for a limited

duration in light of the pending appeal and cross-appeal. (ECF Nos. 91, 96).

       5.       On February 4, 2021, the Court, at the parties’ request, ordered the case to be held

in abeyance until February 22, on which date the parties would submit a joint status report. (ECF

No. 97).

       6.       The parties filed a joint status report on March 23, and the Court, at the parties’

request, ordered the parties to file a status report on or before April 16 with a proposed omnibus

schedule for this action, or other proposal for this action on or before April 16.

       7.       The parties have met and conferred, but have not reached an agreement as to how

the case should proceed.

       8.       The defendants request that the case be placed in abeyance. The reason for this

request is that the two rules at issue in this case are being reviewed for inclusion under the 90-

day process set out in section 3(b) of Executive Order 14,012, “Restoring Faith in Our Legal

Immigration Systems and Strengthening Integration and Inclusion Efforts for New Americans,”

86 Fed. Reg. 8,277 (Feb. 5, 2021).

       9.       Plaintiffs intend to file a motion for partial summary judgment on their Homeland

Security Act claim, and in the alternative, a motion to modify the preliminary injunction.

Plaintiffs anticipate filing this motion by early next week.

       10.      Because the parties have not yet come to an agreement as to how the case should

proceed, defendants reserve their right to file a motion to extend their time to respond to the

motion(s), or to seek any other available relief including a stay, once they have an opportunity to

review the motion(s).

Dated: April 16, 2021




                                                  2
        Case 8:20-cv-02118-PX Document 106 Filed 04/16/21 Page 3 of 3



                                               Respectfully submitted,

                /s/                                          /s/
Linda Evarts (pro hac vice)                  Dennise Moreno (Bar No. 21358)
Geroline A. Castillo (pro hac vice)          Conchita Cruz (pro hac vice)
Kathryn Austin (pro hac vice)                Zachary Manfredi (pro hac vice)
Mariko Hirose (pro hac vice)                 ASYLUM SEEKER ADVOCACY PROJECT
INTERNATIONAL REFUGEE ASSISTANCE             228 Park Avenue S. #84810
PROJECT                                      New York, NY 10003-1502
One Battery Park Plaza, 4th Floor            Tel: (305) 484-9260
New York, New York 10004                     Fax: (646) 968-0279
Tel: (516) 838-1655                          conchita.cruz@asylumadvocacy.org
Fax: (929) 999-8115                          zachary.manfredi@asylumadvocacy.org
levarts@refugeerights.org                    dennise.moreno@asylumadvocacy.org
gcastillo@refugeerights.org
kaustin@refugeerights.org                    Richard W. Mark (pro hac vice)
mhirose@refugeerights.org                    Joseph Evall (pro hac vice)
                                             Katherine Marquart (pro hac vice)
                /s/                          GIBSON, DUNN & CRUTCHER LLP
Justin B. Cox (Bar No. 17550)                200 Park Avenue
INTERNATIONAL REFUGEE ASSISTANCE             New York, NY 10166-0193
PROJECT                                      Tel: (212) 351-4000
PO Box 170208                                Fax: (212) 351-4035
Atlanta, GA 30317                            RMark@gibsondunn.com
Tel: (516) 701-4233                          JEvall@gibsondunn.com
Fax: (929) 999-8115                          KMarquart@gibsondunn.com
jcox@refugeerights.org

Counsel for Plaintiffs


JONATHAN LENZNER
Acting United States Attorney

                /s/
Jane E. Andersen (Bar No: 802834))
Assistant United States Attorney
6500 Cherrywood Lane, Suite 200
Greenbelt, MD 20770
(301) 344-4422
Jane.Andersen@usdoj.gov
Counsel for Defendants




                                      3
